DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed April 8, 2021. 
Claims 1, 4, 9, 12, 15 and 18 have been amended.  
Claims 5, 13 and 19 have been cancelled.
Claims 1-4, 6-12, 14-18 and 20 are now pending in the application.

Allowable Subject Matter
Claims 1-4, 6-12, 14-18 and 20 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a handover method performed by a terminal in a non-terrestrial network, the prior art of record discloses a non-terrestrial network, transmitting a measurement report including measurement results for neighbor cells to a serving satellite base station, receiving, from the serving satellite base station, connection configuration information for at least one target base station candidate and information on an activation time when the connection configuration information for the at least one target base station candidate is activated, and performing a handover to a first target base station candidate among the at least one target base station candidate based on information received from the at least one target base station candidate at the activation time. Such disclosures may be seen in Purkayastha et al, U.S. Patent Application Publication No. 20170230104 A1 (e.g., FIGS. 1, 10-12; ¶ [0008] [0011] 
Prior art of record discloses transmitting information on remaining target base stations, other than the first target base station candidate among the at least one target base station candidate, to the first target base station (e.g., ¶ [0212] [0220] [0230] [0241] [0242]), handover notifications, as may be seen in Park et al, U.S. Patent Application Publication No. 20150038148 A1 (e.g., ¶ [0072]), sending a request to the source base station for data forwarding to a target base station, as may be seen in Park et al, International Patent Application Publication No. 2017183897 A1  (e.g., page 4).
While prior art of record discloses a group of candidate target base stations for handover, and communication between base stations to perform handover, the prior art of record does not teach or fairly suggest, individually or in combination, or render obvious the limitations for the selected target base station to notify the remaining target base station(s) in the candidate group that the terminal is not handed over to the remaining target base station(s), i.e.:
transmitting information on a remaining target base station or remaining target base stations except the first target base station candidate among the at least one target base station candidate to the first target base station, wherein the first target base station notifies the remaining target base station or remaining base stations that the terminal is not handed over to the remaining target base station or remaining base stations.
Claims 2-4, 6, 7 and 8, dependent from claim 1, are also allowed.
Claim 9, directed to method of supporting a handover of a terminal, performed by a serving satellite base station in a non-terrestrial network, the prior art of record discloses a non-terrestrial network, receiving a measurement report including measurement results for neighbor cells from a terminal, determining at least one target base station candidate based on the measurement report, receiving connection configuration information from the at least one target base station candidate; and transmitting, to the terminal, connection configuration information for the at least one target base station candidate and information on an activation time when the connection configuration information for the at least one target base station candidate is activated. Such disclosures may be seen in Purkayastha, above (e.g., FIGS. 1, 10-12; ¶ [0008] [0011] [0018] [0080] [0082] [0083] [0191] [0236]-[0242]).
Prior art of record discloses transmitting information on remaining target base stations, other than the first target base station candidate among the at least one target base station candidate, to the first target base station (e.g., ¶ [0212] [0220] [0230] [0241] [0242]), handover notifications, as may be seen in Park et al, U.S. Patent Application Publication No. 20150038148 A1 (e.g., ¶ [0072]), sending a request to the source base station for data forwarding to a target base station, as may be seen in Park et al, International Patent Application Publication No. 2017183897 A1  (e.g., page 4).
As reasoned above, the prior art of record discloses a group of candidate target base stations for handover, communication between base stations to perform handover, including transmitting, to the target base station, information on remaining target base stations, other than the first target base station candidate among the at least one target base station candidate; but the prior art of record does not teach or fairly suggest, 
when reconnection configuration for maintaining connection is requested from the terminal, receiving information on the at least one target base station candidate from the terminal and notifying the at least one target base station candidate that the terminal is not handed over to the at least one target base station candidate.
Claims 10-12 and 14, dependent from claim 9, are also allowed.
Regarding independent Claim 15, directed to a handover method performed by a terminal in a non-terrestrial network, the prior art of record discloses a non-terrestrial network, the prior art of record discloses a non-terrestrial network, transmitting a measurement report including measurement results for neighbor cells to a serving satellite base station,5Application No.: 16/699,357Docket No.: ESA-178 (LE) receiving, from the serving satellite base station, connection configuration information for a first base station and information on an activation time when the connection configuration information for the first base station is activated, and when receiving information of a second base station that is different from the first base station at the activation time, performing a handover to the second base station by proceeding with a connection configuration procedure with the second base station. Such disclosures may be seen in Purkayastha et al, U.S. Patent Application Publication No. 20170230104 A1 (e.g., FIGS. 1, 10-12; ¶ [0008] [0011] [0018] [0080] [0082] [0085] [0130] [0135] [0212] [0220] [0230] [0234] [0236]-[0242] [0268] [0465] [0484] [0500]).

transmitting information on the first base station to the second base station, wherein the second base station notifies the first base station that the terminal is not handed over to the first base station based on the information on the first base station.
Claims 16-18 and 20, dependent from claim 15, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471